

117 HR 4352 IH: To amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to take land into trust for Indian Tribes, and for other purposes.
U.S. House of Representatives
2021-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4352IN THE HOUSE OF REPRESENTATIVESJuly 2, 2021Ms. McCollum (for herself, Mr. Cole, Ms. Davids of Kansas, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to take land into trust for Indian Tribes, and for other purposes.1.Reaffirmation of authority(a)Modification(1)In generalThe first sentence of section 19 of the Act of June 18, 1934 (25 U.S.C. 5129), is amended—(A)by striking The term and inserting Effective beginning June 18, 1934, the term; and(B)by striking any recognized Indian tribe now under Federal jurisdiction and inserting any federally recognized Indian Tribe.(2)Effective dateThe amendments made by paragraph (1) shall take effect as if included in the Act of June 18, 1934 (commonly known as the Indian Reorganization Act; 25 U.S.C. 5101 et seq.), on the date of the enactment of that Act.(b)Ratification and confirmation of actionsAny action taken by the Secretary of the Interior pursuant to the Act of June 18, 1934 (25 U.S.C. 5101 et seq.), for any Indian Tribe that was federally recognized on the date of the action is ratified and confirmed, to the extent such action is subjected to challenge based on whether the Indian Tribe was federally recognized or under Federal jurisdiction on June 18, 1934, as if the action had, by prior Act of Congress, been specifically authorized and directed.(c)Effect on other laws(1)In generalNothing in this section or the amendments made by this section affects—(A)the application or effect of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 5101 et seq.), as amended by subsection (a); or(B)any limitation on the authority of the Secretary of the Interior under any Federal law or regulation other than the Act of June 18, 1934 (25 U.S.C. 5101 et seq.), as amended by subsection (a).(2)References in other lawsAn express reference to the Act of June 18, 1934 (25 U.S.C. 5101 et seq.), contained in any other Federal law shall be considered to be a reference to that Act as amended by subsection (a).